The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 ends with a comma rather than a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5:
	Claim 5 is indefinite by reference to an object that is variable because the radius R of the flange and distance d2 of the flange is dependent upon a wavelength of a surface wave of a microwave Ex parte Miyazaki, 89 USPQ2d 1207 (BD. Pat. App. & Inter. 2008) [MPEP 2173.05(B)(II)]. As such, the metes and bounds of the claim cannot be determined. Specifically, the wavelength of a microwave may be manipulated and are not limited to any particular value. Examiner suggests claiming an actual range. For purposes of prosecution on the merits, examiner is interpreting claim 5 to mean R and d2 may be any size desired.
Regarding claims 6-9:
	Claims 6-9 are rejected at least based on their dependency from claim 5.
Regarding claim 12:
	Claim 12 is indefinite by reference to an object that is variable because the radius R of the flange and distance d2 of the flange is dependent upon a wavelength of a surface wave of a microwave Ex parte Miyazaki, 89 USPQ2d 1207 (BD. Pat. App. & Inter. 2008) [MPEP 2173.05(B)(II)]. As such, the metes and bounds of the claim cannot be determined. Specifically, the wavelength of a microwave may be manipulated and are not limited to any particular value. Examiner suggests claiming an actual range. For purposes of prosecution on the merits, examiner is interpreting claim 12 to mean R and d2 may be any size desired.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 2019/0180984) in view of Hirayama et al (US 2010/0096362).
Regarding claim 1:
	Ikeda teaches a plasma processing apparatus (plasma deposition apparatus, 100) [fig 3 & 0052] comprising: a chamber (process container, 1) [fig 3 & 0018]; a substrate support (stage, 2) provided within the chamber (1) [fig 3 & 0018]; a shower head (gas showerhead, 3) made of a metal (made of a metal) and including a plurality of gas holes (11a) open toward a space within the chamber (1), the shower head (3) being provided above the substrate support (2) [fig 3 & 0019]; a gas supply pipe (43c) made of the metal (made of a metal) and extending vertically above the chamber (1) to be connected to a center of an upper portion of the shower head (3) [fig 3 & 0054, 0056]; an introduction part (15) formed of a dielectric material (dielectric material) and provided along an outer circumference of the shower head (3) [fig 3 & 0022, 0056]; and an electromagnetic wave supply path (47b) connected to the gas supply pipe (43c), an annular flange (47c is formed into a ring shape), and the supply path (47b) includes a conductor (made of a metal such as aluminum) connected to the flange (47c) [fig 2-3 & 0025-0027].
	Ikeda does not specifically teach the gas supply pipe includes an annular flange.
	Hirayama teaches a gas supply pipe (internal conductor, 670a) includes an annular flange (cylindrical connector, 645) [fig 5 & 0127].
	Ikeda and Hirayama are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the annular flange of Ikeda to be included with the gas supply pipe, as in Hirayama, because such a configuration prevents stress from being applied to the gas supply pipe due to heat [Hirayama – 0127].
The claim limitations “so as to introduce electromagnetic waves, which are very high frequency (VHF) waves or ultra high frequency (UHF) waves, into the chamber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 2:
	Ikeda teaches a cover conductor (41) having a cylindrical shape (ring-shaped) and configured to surround the gas supply pipe (43c), the cover conductor (41) being connected to the gas supply pipe (43c) at an upper end thereof [fig 3 & 0039]; and a dielectric member (dielectric material, 44) provided between a portion of the gas supply pipe (43c) in a longitudinal direction and the cover conductor (41) [fig 3 & 0026].
Regarding claims 3-4:
	Ikeda teaches the dielectric member (44) is provided above a bottom surface of the flange (47c) [fig 3]; and an area between the bottom surface of the flange(47c) and the upper end in a space between the gas supply pipe and the cover conductor is filled (see fig 3) with the dielectric member (44) [fig 3].
Regarding claims 5 and 12:
The limitations of claims 5 and 12 are merely directed to sizes of components. It would have been obvious to arrive at the claimed sizes since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claims 6 and 10:
Ikeda teaches a power supply (30) configured to generate the electromagnetic waves (transmits VHF electromagnetic waves) [fig 3 & 0024].
Claim(s) 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 2019/0180984) in view of Hirayama et al (US 2010/0096362) as applied to claims 1-6, 10, and 12 above, and further in view of Mebarki et al (US 2017/0092502).
The limitations of claims 1-6, 10, and 12 have been set forth above.
Regarding claims 7 and 11:
	Modified Ikeda does not specifically teach a first gas source connected to the gas supply pipe and configured to supply a film forming gas; a second gas source configured to supply a cleaning gas; and a remote plasma source connected between the second gas source and the gas supply pipe.
	Mebarki teaches a first gas source (metal containing precursor gases of 130) connected to the gas supply pipe (135) [0040-0041]; a second gas source (carrier gases of 130) [0040-0041]; and a remote plasma source (RPS, 148) connected between the second gas source and the gas supply pipe (may be alternatively coupled to the one or more gas delivery passages 135) [0041].
Modified Ikeda and Mebarki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ikeda with the gas sources of Mebarki to supply the desired gases and to assist in forming a plasma [Mebarki – 0040-0041].
The claim limitations configured to supply a film forming gas” and “configured to supply a cleaning gas” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 8-9:
The claim limitations “wherein the film forming gas contains a silicon-containing gas” and “wherein the cleaning gas contains a halogen-containing gas” do not impart any additional structure. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii et al (US 5,698,036), Yoshioka et al (US 6,034,346), Maeno et al (US 6,060,836), Matsumoto (US 6,358,361), and Ishii (US 6,433,298) teach an electromagnetic wave supply path connected to the gas supply pipe [fig 19, 9, 1, 8, and 10, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718